F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                        May 23, 2006
                            FO R TH E TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                         Clerk of Court



    DORO TH Y LEW IS,

                Plaintiff-Appellant,

    v.                                                   No. 05-3313
                                                  (D.C. No. 05-CV -2072-JW L)
    K A N SA S D EPA RTM EN T O F                          (D . Kan.)
    R EV EN U E; K A N SA S
    DEPARTM ENT OF LABOR,

                Defendants-Appellees.



                             OR D ER AND JUDGM ENT *


Before PO RFILIO, B AL DOC K , and EBEL, Circuit Judges.




         Plaintiff-Appellant Dorothy Lewis appeals the district court’s dismissal of

her 42 U.S.C. § 1983 complaint against the Kansas Department of Revenue

(KDOR) and the Kansas Department of Labor (KDOL) which alleged the agencies




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
violated her civil rights when they applied tax refunds owed to M s. Lewis by the

KD OR for tax years 2001 through 2003 to a debt M s. Lewis owed to the KD OL. 1

M s. Lewis’ complaint asked for $400,000 in “monetary relief” and $150,000 in

“punitive damages.” H olding that neither the KDOR or the K DOL were

“persons” under 42 U.S.C. § 1983 and that the Eleventh Amendment barred

M s. Lewis’ complaint, the district court dismissed the complaint for lack of

jurisdiction. M s. Lewis appeals.

      W e review de novo the district court’s dismissal of M s. Lewis’ complaint

on the ground that the KDOL and the KDOR had Eleventh Amendment immunity.

Higganbotham v. Okla. ex rel. Okla. Transp. Comm’n, 328 F.3d 638, 644

(10th Cir. 2003). W e have carefully examined the parties’ materials, the record,

and the law in this case. M s. Lewis presents no coherent argument on appeal to

support her claim that the KDOL and the KDOR were not immune from suit. It is

clear that her complaint alleged that the state agencies violated her civil rights.

      Section 1983 provides a federal forum to remedy many deprivations
      of civil liberties, but it does not provide a federal forum for litigants
      who seek a remedy against a State [or arms of the State] for alleged




1
      It appears from the record that M s. Lewis believed herself to be due refunds
of $125.00 for tax year 2001, $207.00 for tax year 2002, and $798.00 for tax year
2003.

                                          -2-
      deprivations of civil liberties.[ 2 ] The Eleventh Amendment bars such
      suits unless the State has waived its immunity.

Will v. M ich. Dep’t of State Police, 491 U.S. 58, 66 (1989).

      Exercising our appellate jurisdiction under 28 U.S.C. § 1291, we AFFIRM

the district court’s order dismissing M s. Lewis’ complaint for lack of subject

matter jurisdiction for the reasons set forth in that order.


                                                     Entered for the Court



                                                     Bobby R. Baldock
                                                     Circuit Judge




2
      In determining whether an agency is protected by the Eleventh
      Amendment, . . . the critical inquiry is whether the entity is to be
      treated as an arm of the State partaking of the State’s Eleventh
      Amendment immunity, or is instead to be treated as a municipal
      corporation or other political subdivision to which the Eleventh
      Amendment does not extend. Such a determination is made by
      examining the powers, nature and characteristics of the agency under
      state law .

M eade v. Grubbs, 841 F.2d 1512, 1525 (10th Cir. 1988) (quotation and citation
omitted) (holding that the Oklahoma Department of Health, the Oklahoma
Council on Law Enforcement Education and Training, and the Oklahoma A ttorney
General’s office were arms of the State of Oklahoma). M s. Lewis does not
dispute the district court’s determination that the KDO L and the KDO R are arms
of the State of K ansas.

                                          -3-